Citation Nr: 1211883	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 24, 2009 for the grant of special monthly compensation benefits (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to April 1962 and from May 1962 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In November 2011, the Veteran submitted a statement identifying a number of issues for which he sought consideration.  These included service connection for posttraumatic stress disorder, cysts on his liver, skin cancer, residuals of a stroke, chronic headaches, left wrist injury, and left ankle injury, as well as claims for increased compensation for asbestosis, diabetes, peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, eczema of the feet, coronary artery disease, cervical spine disability, and lumbar spine disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran previously sought aid and attendance benefits in a September 2004 claim; though the Veteran filed a Notice of Disagreement with the initial denial of this claim, following a June 2005 Statement of the Case, there is no record that the Veteran filed a timely Substantive Appeal.

2.  It is factually ascertainable that the Veteran met the criteria for an award of aid and attendance benefits on April 10, 2009.  



CONCLUSION OF LAW

The criteria for an earlier effective date of April 10, 2009 for the award of special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521, 5103, 5103A, 5107, 5110, 5111 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  The RO granted the Veteran's claim for entitlement to aid and attendance benefits in a November 2009 rating decision.  The Veteran is now appealing the downstream issue of the assigned effective date.   that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Both over the course of this claim and his previous claims, VA has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  Records from the Social Security Administration have also been obtained and associated with the claims file.  The Veteran was afforded a VA compensation and pension examination germane to his claim for aid and attendance benefits.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  With specific respect to claims for aid and attendance benefits, 38 C.F.R. § 3.401(a)(2) states that, except as provided in § 3.400(o)(2), the effective date for these benefits shall be the date of the receipt of the claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2) states that the effective date for increased ratings claims may be extended back to the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of the receipt of the claim.  

Thus, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

The Veteran essentially puts forth two arguments in support of his claim for an earlier effective date for the award of aid and attendance benefits.  First, he contends that he filed a Substantive Appeal with regard to an earlier denial of these benefits.  Second, he contends that he displayed an entitlement to these benefits prior to his filing the claim at issue here.  

A brief recitation of the history of the Veteran's claims for aid and attendance benefits is instructive.  The Veteran first sought aid and attendance benefits in a January 2003 claim.  He underwent a VA examination in May 2003, and in that same month, the RO denied the Veteran's claim.  He did not file an appeal of that May 2003 denial.

In September 2004, the Veteran again sought aid and attendance benefits.  The RO denied that claim in January 2005.  The Veteran filed a Notice of Disagreement in March 2005.  The RO issued a Statement of the Case in June 2005.  The Veteran's claims file shows no evidence that he filed a Substantive Appeal following that June 2005 Statement of the Case.  

In April 2009 the Veteran sought to "reopen his claim for special monthly compensation."  He underwent a VA examination in November 2009, and in that same month, the RO granted his claim for aid and attendance benefits, effective the date of his claim (April 24, 2009).  Arguing for an earlier effective date in his January 2010 Notice of Disagreement, the Veteran stated that he had filed a Substantive Appeal following the RO's June 2005 Statement of the Case.  He stated that he never received any response to his Substantive Appeal.  In his October 2011 Substantive Appeal, the Veteran again stated that he had filed a Substantive Appeal in response to his earlier denial.  The Veteran also supplied an August 15, 2005 Substantive Appeal that he states was submitted to the Florida Department of Veterans Affairs.  

With regard to the Veteran's first argument, the Board finds his contentions to be without merit.  Though the Veteran has provided a copy of the Substantive Appeal that he says he gave to the FDVA to forward to the RO, no such Substantive Appeal had been included in the Veteran's claims file.  The Veteran's argument is subject to the "presumption of regularity" that attaches to VA actions; it is well settled that "[t]here is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties, which may only be rebutted by the submission of clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (internal citations and quotations omitted).  

In this case, the presumption of regularity provides that had the Veteran's August 2005 Substantive Appeal actually been submitted to VA, then it is presumed that it would have been accepted and associated with his claims folder.  A review of the documents that the Veteran supplied shows that he gave his August 2005 Substantive Appeal to the FDVA at his local VA outpatient clinic; it appears that the FDVA then faxed the Veteran's Substantive Appeal to The American Legion, the Veteran's representative.  There is, however, no record of The American Legion forwarding this Substantive Appeal to VA.  Absent any evidence that VA failed to act on a document that it received, it can be presumed that VA did not receive this document.  

As there is no valid Substantive Appeal to the June 2005 Statement of the Case, the January 2005 rating decision that denied the Veteran's claim for aid and attendance benefits is final.  See 38 C.F.R. § 3.156(b) (2011).  For the Board now to address the same issues would be to allow a freestanding claim, which vitiates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

The Veteran's second argument is that it is factually ascertainable that he met the criteria for aid and attendance benefits prior to the effective date currently assigned.  The Board agrees with this argument to the extent described below.  

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224. 

In this case, in conjunction with his April 24, 2009 claim, the Veteran provided an April 10, 2009 treatment record from a private physician, John Varenholt, MD.  In that April 10 treatment record, Dr. Varenholt wrote that, on account of his back pain (a condition for which the Veteran is service-connected), the Veteran was unable to perform personal hygiene, to get dressed by himself, or to cook for himself.  

Dr. Varenholt's statements show that the Veteran met the criteria for aid and attendance benefits on April 10, 2009 - 14 days prior to the effective date currently assigned.  

The Board notes, however, that moving the Veteran's effective date will result in no greater monetary benefit.  Pursuant to statute, "payment of monetary benefits based on an award or an increased award of compensation . . . may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective."  38 U.S.C.A. § 5111.  Thus, even if the Board were to change the Veteran's effective date to April 10, 2009, the Veteran's increase in compensation would not be effective until May 1, 2009, just the same as it currently is.  

In summary, the Board finds that, despite the information supplied by the Veteran, there is no record of his filing a Substantive Appeal following a June 2005 Statement of the Case denying entitlement to aid and attendance benefits.  The Board further finds, however, that it is factually ascertainable that the Veteran met the criteria for an award of aid and attendance benefits on April 10, 2009.  Accordingly, the Board concludes that the criteria for an earlier effective date of April 10, 2009 for the award of special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521, 5103, 5103A, 5107, 5110, 5111 7104; 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.400, 3.401.


ORDER

An effective date of April 10, 2009 for the award of special monthly compensation based on the need for aid and attendance is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


